Citation Nr: 1727982	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-16 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to service connection for a respiratory disorder, including chronic obstructive pulmonary disease (COPD)/emphysema and asthma, and excluding rhinitis and sinusitis.

3.  Entitlement to service connection for a skin disorder of the hands.

4.  Entitlement to service connection for chronic dizziness and lack of balance, including secondary to service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran, JG, RG


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from December 1956 to December 1958.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This case was previously before the Board in June 2016.

In the June 2016 decision, the Board denied service connection for sinusitis and rhinitis, and remanded the issue of respiratory disorder, including asthma, emphysema, and COPD.  Thus, the issue is as noted above.  

A Board videoconference hearing was held in July 2014 before the undersigned Veterans Law Judge, a transcript of which is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  A disability of the eyes was not incurred during active service and is not etiologically related to military service, to include as due to exposure to the chemical trichloroethylene (TCE).

2.  The preponderance of the evidence indicates that a respiratory disorder was not caused by active service.

3.  Resolving all doubt in favor of the Veteran, a skin disorder of the hands was present during the appeal period and a preponderance of the evidence indicates it is related to active service.

4.  Chronic dizziness or a lack of balance did not have onset during active service or within one year thereafter, was not caused by active service, and was not caused or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability of the left eye or the right eye have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for a respiratory disorder are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for a skin disorder of the hands are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for chronic dizziness and lack of balance have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a RO letter dated in March 2010.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

With regard to the duty to assist, efforts to obtain the Veteran's service treatment records (STRs), to include obtaining copies from the Veteran, have been unsuccessful.  The Veteran's STRs are not of record as they were destroyed in a fire.  Under such circumstances, the Board recognizes that it has a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board observes, however, that the Veteran never stated that he sought treatment for his eyes or his dizziness condition during service, and the lack of STRs as to those issues is not of great significance.  VA and private medical records are associated with the claims file.  Finally, the Board finds that the VA opinions obtained in this case are adequate as the opinions considered the pertinent evidence of record and provide a rationale for the conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board directed the RO to (in pertinent part) to obtain VA medical records and to obtain VA opinions regarding the Veteran's service connection claims.  In this regard, the Board notes that VA medical opinions and VA medical records have been obtained.  Accordingly, all directives have been met.

During the July 2014 Board hearing the Veteran's accredited representative and the Veterans Law Judge asked questions to ascertain the extent of any in-service event or injury and whether any physician had linked the Veteran's current disabilities his service.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (20156To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss and tinnitus (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, 7 Vet. App. 439.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Analysis

At his July 2014 Board hearing the Veteran reported that during service he was a central office repairman helping to maintain switches and relays.  He stated that he would clean the equipment with tetrachloride (TCE) and chlorine and that he used the chemicals every day and used TCE for 16 to 17 months while stationed in Germany.  The Veteran stated that during service his eyes had redness, puffiness, and dryness but would also often tear up.  The symptoms had started in the late 1950s.  JG said she had married the Veteran in 1957 while he was in the service and lived with the Veteran while he was stationed in Germany.  She had noticed that while living in Germany the Veteran would come home and he would "stink" with the smell from chemicals.  She would sometimes have to put hot compresses on his eyes.  The Veteran reported that he did not go to sick call for his eyes but after service he saw a doctor in 1959 for his eye problems.  JG indicated that she had tried to get some of the Veteran's old private medical records but was informed they had been destroyed.  RG indicated that he had worked for 26 years in aircraft maintenance and stated that TCE is a carcinogen substance which if inhaled caused irritation to the eyes, as well as headaches and the sinuses.  He stated that OSHA standards for TCE had not come out until the 1980s.  It was noted that the Veteran did not wear protective gear while performing his duties, as he was unaware of the risks at the time of his military service.

The Veteran stated that he had both dryness in the nose and the constant running of it, with bleeding at times.  He had not had the problems until he entered service and had it to the present.  He stated that he did not have any callus on his hands as it had "more or less cleared" but his feet would still peel "all the time."  As for dizziness and loss of balance, in 2009 or 2010 a doctor had told him that his inner ear "got my balance messed up" and another doctor had said "it's my nerves in my feet and between my feet and my groin."  JG indicated that she could recall the Veteran losing his balance sometime in the 1960s.  The Veteran could not remember if he had seen medical personnel for his balance problem during service.

I.  Eye Disorder

First, the Board finds there is a current disability of the eyes.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  At a January 2017 VA eye conditions examination the Veteran's diagnoses were epiretinal membrane OD>OS, pseudophakia OU, and posterior blepharitis OU.  November 2015 and November 2016 examinations and opinions diagnosed blepharitis and macular pucker.  

Second, the Board finds that the Veteran has consistently testified regarding exposure to TCE and that it is consistent with his military occupational specialty.  Such exposure is thus presumed.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  The issue, then, is nexus.  

In the November 2015 VA examination, the examiner opined that the blepharitis and macular pucker were not related to chemical exposures.  In a November 2016 addendum opinion, the VA ophthalmologist stated:

that neither the [Veteran's] blepharitis or his macular puckers are caused by or due to chemical exposure ie. active duty service.  He does not have cataracts anymore but is pseudophakic from cataract surgery.  His cataracts were age related changes and not due to chemical exposure.  The veteran's current eye diagnoses are not due to his active duty service in 1956-1958 or to any chemical exposure during this time.  Blepharitis is related to dysfunction of the Meibomian glands of the eyelids.  Macular puckers result from a proliferation of cells along the surface of the retina usually associated with separation of the vitreous from the retina as one ages.  His cataracts were normal age related changes.  Other disease processes and medications can result in cataract formation but that was not the case with this patient and there was no indication of anything in service that would result in cataract formation.

A January 2017 VA examiner opined that there was no evidence of ocular conditions related to service or to past chemical exposures during service.

The Board finds that service connection for any eye disorder is not warranted as the evidence of record indicates the disorders are not related to service, including chemical exposure.  The VA examiners all opined that the disorders are not related to service and these opinions were provided upon a review of the medical evidence and thorough examination of the Veteran.  Accordingly, the Board accords these opinions significant weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining probative value is whether the examiner was informed of the relevant facts in rendering a medical opinion).

The Veteran's assertion that he was exposed to TCE in service was acknowledged by the VA ophthalmologist; regardless, the Board finds that this opinion is not competent.  As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of the claimed conditions of the eyes, which is a complex internal condition, as opposed to the onset of varicose veins or a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis); Layno v. Brown, 6 Vet. App. 465 (1994) (layperson is competent to report only that which the person observed).  Accordingly, to the extent these lay statements addressed the nexus element, the Board finds that they are not competent and are also outweighed by the VA examiner's opinion.

As the preponderance of evidence is unfavorable to the claim, service connection for disability of the eyes is not warranted.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

II.  Respiratory condition

At a November 2015 VA respiratory conditions examination the examiner noted diagnoses of asthma (from infancy) and emphysema/COPD.  The examiner noted that the Veteran had smoked for over 20 years.  The examiner stated that although TCE is an irritant to lungs, the most important risk factor for COPD/emphysema is smoking, nothing that there is also overlap between asthma and COPD.  The examiner concluded that it was less likely than not that the Veteran's exposure to TCE 60 years prior was related to the symptoms of rhinitis he currently had.

In an August 2016 VA opinion, the examiner noted a 25 year history of cigarette smoking and that smoking is a major determinant of COPD.  The examiner stated 

In a November 2016 addendum opinion, a VA physician noted that it was not likely that the Veteran's military service aggravated his preexisting asthma.  It was noted that although exposure to the TCE or other chemicals could aggravate the asthma in susceptible individuals, such exposure would not cause chronic changes.  It was further noted that an extensive history of cigarette smoking over an extended period of time would cause permanent changes in the Veteran's lung tissue.

The Board finds that service connection for a respiratory disorder is not warranted.  First, there are diagnoses of asthma and COPD/emphysema.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  Second, the Board finds that the Veteran has consistently testified regarding exposure to TCE and that it is consistent with his military occupational specialty.  Such exposure is thus presumed.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  The issue, then, is nexus.  

Third, however, the Board finds that the evidence indicates there is no relationship between the current disorders and active service, including TCE exposure.  The VA examiners essentially determined that the asthma and COPD/emphysema were more likely caused by the Veteran's over 20 year history of smoking.  These opinions were based upon a review of the file and an examination of the Veteran and the Board accords them significant weight.  See Prejean, 13 Vet. App. at 448-9; Nieves-Rodriguez, 22 Vet. App. at 302-04.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of the claimed conditions of the respiratory system, which is a complex internal condition, as opposed to the onset of varicose veins or a broken leg.  See Jandreau, 492 F.3d at 1377 n.4; Barr, 21 Vet. App. at 310; Layno, 6 Vet. App. 465.  Accordingly, to the extent these lay statements addressed the nexus element, the Board finds that they are not competent and are also outweighed by the VA examiner's opinions.

III.  Skin disorder of the hands.

The Veteran's claim for skin disability was received in February 2010.

In an addendum opinion to a December 2015 VA skin examination, it was noted that the Veteran's hand dermatitis from occupational exposure had resolved without sequalae.  While noting that the Veteran's rash had been more likely than not due to the TCE exposure, the rash had cleared and was no longer present.  It was further noted that the Veteran's tinea pedis was an "incidental finding."

The Board finds that it is unable to state definitively state that the Veteran has not had a skin rash of the hands during this appeal period commencing at or about February 2010.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, not all skin evaluations have been normal.  For example, an August 2011 VA active outpatient medication record appears to indicate that the Veteran was using at least one skin cream to be applied to his hands.

Skin disorders often are cyclical in manifestation and subject to remission and recurrence.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  Further, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, in light of the credible lay evidence of a skin rash in service and thereafter, the Board will resolve any doubt in the Veteran's favor, and find that service connection for a skin rash of the hands is warranted.

IV.  Chronic dizziness and lack of balance

The Veteran asserts that he has dizziness and lack of balance as a result of his service-connected hearing loss and tinnitus.  As noted earlier, at the July 2014 Board hearing JG had indicated that she could recall the Veteran losing his balance sometime in the 1960s.

At a November 2015 VA ear conditions examination it was noted that the Veteran had a long history of unsteadiness which had resulted in numerous falls.  It was noted that the Veteran was unclear when the situation began, but it was noted that a May 2008 hearing test indicated that the Veteran had no vertigo or disequilibrium, and it appeared that he began to complain of falling and unsteadiness in 2009.  The examiner reviewed a September 2012 VA physician's opinion that stated that as a result of the divergent nature of tinnitus which is presumably inner ear versus vertigo, it was less likely than not that the Veteran's vertigo or imbalance was due to the same etiology of his tinnitus.

In a November 2016 opinion (addendum), a VA physician indicated as follows:

The dizziness in [the Veteran] is considered to be central and not vestibular (inner ear) in nature.  Thus it is not caused or aggravated by the service connected hearing loss and tinnitus.  The inner ear is not only the source for hearing but also one source of balance. Review of records support this veteran's balance issue as originating at a location other than his inner ear.  Thus the hearing loss and tinnitus which are due to the veteran's ear are not related to his dizziness.

The Board finds that the preponderance of the competent and credible evidence shows that the Veteran's dizziness or lack of balance was not caused or aggravated by service-connected tinnitus or hearing loss.  The other evidence of record also does not demonstrate such a link.  Although the Veteran is competent to report what he observes, his opinion that the symptoms are related to his service-connected conditions is not competent.  This is because he lacks the medical expertise to provide a complex medical opinion as to the etiology of the claimed conditions of as related to complex internal conditions.  See Jandreau, 492 F.3d at 1377 n.4; Barr, 21 Vet. App. at 310; Layno, 6 Vet. App. 465.  Whether tinnitus can cause or aggravate dizziness is not a question that can be determined by mere observation and is not within the realm of knowledge of a layperson.  While the Veteran is competent to report dizziness symptoms, the record does not demonstrate that the Veteran has any special training or acquired any medical expertise in diagnosing vestibular disorders.  Therefore, the Board finds that the Veteran's opinion in this regard is not competent evidence as to nexus.  Accordingly, to the extent these lay statements addressed the nexus element, the Board finds that they are not competent and are also outweighed by the VA examiner's opinions.

As for direct service connection, the medical records do not show or contain any evidence suggesting a relationship between dizziness or lack of balance and the Veteran's service.  The Veteran's and his wife's opinions, to the extent they claimed that he has dizziness or lack of balance related to service, is not competent evidence as the Veteran has not shown himself qualified to provide such an opinion.  Further, the November 2015 VA examiner has indicated that no such relationship exists.

As the preponderance of evidence is unfavorable to the claim, service connection for dizziness and lack of balance is not warranted.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

Conclusion

In addition Board hearing testimony concerning the health impact of exposure to TCE, the Veteran has submitted various medical articles demonstrating the effects exposure to TCE can cause.  The Board finds, however, that these medical articles simply demonstrate what the VA examiners have already noted.  In other words, the Veteran's exposure to TCE with resultant deleterious impact has not been disputed.  The articles, however, are not specific to the Veteran and do not relate the Veteran's disabilities to his military service.  In short, the medical literature submitted by the Veteran does not contain the specificity to constitute competent evidence of the claimed medical nexus.  Sacks v. West, 11 Vet. App. 314 (1998).



ORDER


Service connection for a bilateral eye disorder is denied.

Service connection for a respiratory disorder is denied.

Service connection for a skin rash of the hands is granted.

Service connection for chronic dizziness and lack of balance is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


